Cole, Judge:
The issues involved in these appeals for reappraisement of wool wearing apparel are concededly the same as those decided in United States v. Alfred Dmhill of London, Inc. (suit No. 4481), C. A. D. 305, the record in which case has been incorporated herein by consent of the parties.
United States v. Alfred Dunhill of London, Inc., supra, found cost of production, section 402 (f) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. §1402 (f)), to be the proper basis for appraisement, and held that the so-called British purchase tax described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48,” was not an item to be included in the'“usual general expenses” contemplated within subdivision (2) of section 402 (f), supra, and therefore not to be calculated in determining such statutory value.
On the agreement of counsel- — set forth in the stipulation of submission filed June 14, 1945 — that the several elements entering into the statutory cost of production of the items in question is equal to *376the appraised values thereof, less the additions made by the importer on entry because of advances by the appraiser in similar cases, I hold such values to be the cost of production, section 402 (f); supra, which I find to be proper basis for appraisement of the instant merchandise.
The foregoing conclusion applies to all items included on the invoices covered by the appeals under consideration, except Reappraisement 151464-A, to which the said finding is limited to “the items invoiced as cashmere.” As to'all other merchandise covered by said Reappraisement 151464-A, the same is dismissed.
Judgment will be rendered accordingly.